DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments, remarks and TD filed on 27 August 2021.
Claims 1-15 were previously canceled.
Claims 19, 27, 29 and 33 have been amended.
Claims 16-35 are currently pending and hereby allowed.

Response to Amendment
Applicant’s amendments are sufficient to overcome the objections previously raised, those objections are respectfully withdrawn.

Terminal Disclaimer
The terminal disclaimer filed and approved on the 28 August 2021 is sufficient to overcome the double patenting rejection previously raised.  That rejection is respectfully withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 16-35 are hereby allowed because none of the prior art of record taken individually or in combination teach or suggest a non-obvious combination that collects contact information during digital events associated with a digital stimulus, enhancing the data by utilizing event data to access additional data upon request, then defining a contextual space based on attribute values based on a probability distribution of KPIs in relation to all attribute values and positioning the values in the non-Euclidean topological space, defining the attribute based on the space, clustering contacts based on the distribution of the KPIs in relation to the attribute values and constructing segments of similar contacts based on comparable positions in the space and redefining clusters within a maximum allowable variance.
The prior art of record most closely resembling the applicant’s claimed invention includes Campos (US 2003/0212520).
Campos illustrates attribute data and values used to identify dense regions, defining attributes related to values, clustering data based on distributions and constructing segments.  However, as applicant has persuasively argued, Campos  illustrates a K-means clustering methodology and only performs clustering with respect to data points of the data records themselves without any reference to additional context, such as the KPIs.  Campos fails to teach defining a contextual space based on the attribute values based on a probability distribution of a KPI in relation to all attribute values in a non-Euclidean space.  The fact that Campos does not utilize the additionally obtained information or the distribution of the KPIs in relation to attribute values, the positioning of the values in the space is not the same as that claimed and the reference cannot be modified to accomplish the functions set forth in the claims since they are inherently different.
With regards to subject matter eligibility, the combination of steps gather data in an unconventional manner that is essential to the execution of the defining of the contextual space and attributes, clustering and segment construction and therefore illustrates an inventive concept that is considered eligible under 101.  Therefore, the claims are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623